Citation Nr: 1637641	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical spine, claimed as a neck disorder (hereinafter "cervical spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1964 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran's claims folder was transferred to the RO in Roanoke, Virginia.

In March 2013, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in March 2013 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The Board previously considered this appeal in April 2014, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Board notes that the May 2009 and June 2014 VA examinations of the cervical spine do not contain an opinion regarding direct service connection of the cervical spine.  Specifically, the June 2014 VA examiner stated that the Veteran did "not recall having neck pain or a neck injury when the shoulder was initially dislocated but stated he probably did have neck pain."  This statement is internally inconsistent as it both reports the Veteran having neck pain and denying neck pain.  Furthermore, to the extent to which the examiner suggests the Veteran denied neck pain in service, the Board observes that the Veteran's initial claim for service connection alleged "I believe that my neck injury came at the same time [of] my shoulder injury."  Moreover, in a September 2010 substantive appeal (VA Form 9), the Veteran again claimed "I believe very strongly and maintain that my neck was [injury] the same time as my first left shoulder dislocation.  It was not reported because I was a young man and the pain on the left side of my neck wasn't noticeable because of the level of severity of the pain in my left shoulder."  As a result, the Board finds that an addendum VA examination opinion is needed in order to adequately address the Veteran's contention of direct service connection for a cervical spine disability.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed cervical spine disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA examination opinion (or schedule another VA examination, if necessary) to address the nature and etiology of the Veteran's claim for a cervical spine disability.  The examiner should be requested to:

a.) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the cervical spine disability is directly related to service.

The examiner should comment on the Veteran's report of injuring his neck at the same time he injured his left shoulder in service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

